COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NOS. 02-09-00397-CR
                                   02-09-00398-CR

ADAM LEE GROS                                                     APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      Appellant Adam Lee Gros appeals the trial court’s judgments, which

revoked his deferred adjudication community supervision in these assault-family

violence cases, adjudicated him guilty, and assessed two years’ confinement

each, to be served concurrently. Gros’s court-appointed appellate counsel has

filed a motion to withdraw as counsel and a brief in support of that motion.

Counsel’s brief and motion meet the requirements of Anders v. California by

      1
      See Tex. R. App. P. 47.4.
presenting a professional evaluation of the record demonstrating why there are

no arguable grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave

Gros an opportunity to file a pro se brief, and he has done so.           The State

declined to file a response.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Gros’s pro se

brief. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgments.


                                                    PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 24, 2011